Per Curiam.

R.C. 731.28 through 731.41 set forth a statutory procedure for municipal initiative and referendum. R.C. 731.32 requires, in cities, that those who propose a referendum on an ordinance must file a certified copy of the ordinance with the city auditor before circulating the referendum petition. Beachwood has a city auditor. The Committee to Preserve Beachwood did not file a certified copy of the ordinance with the auditor, but filed it instead with the clerk of council/director of finance. Hence, relator argues, there was no compliance with the statute, as required by this court’s decision in State ex rel. Citizens for a Better Beachwood v. Cuyahoga Cty. Bd. of Elections (1991), 62 Ohio St.3d 167, 580 N.E.2d 1063.
In Citizens for a Better Beachwood, we found that Beachwood had adopted a Charter prescribing referendum procedures somewhat different from those prescribed by R.C. 731.28 through 731.41, but held that (1) R.C. 731.32 still applied to the city because it had not adopted a specific procedure which conflicted with that statute, and (2) Article I of the city charter incorporated the law of Ohio by reference, except where it conflicts with the charter.
We adhere to our decision in Citizens for a Better Beachwood. The Beachwood Charter dictates compliance with R.C. 731.32. R.C. 731.32 requires the filing of a certified copy of an ordinance with the city auditor before circulating the petition. That was not done in this case. Therefore, we allow the writ and compel respondent to allow relator’s protest and reject the petition.1 Respondent’s motion for summary judgment is, accordingly, overruled.

Writ allowed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.
Pfeifer, J., dissents.

. The parties do not argue the propriety of thus using the writ of mandamus in effect to enjoin the board of elections. We note there is precedent for such a use of the writ. See State ex rel. Burech v. Belmont Cty. Bd. of Elections (1985), 19 Ohio St.3d 154, 19 OBR 437, 484 N.E.2d 153.